NO.  07-10-0222-CV
                                                             
                                                   IN
THE COURT OF APPEALS
 
                                       FOR THE
SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                                 JUNE
24, 2010
 
                                            ______________________________
 
 
                                                 In re: JOHNNY HINOJOS LUNA,
 
                                                                                                            Relator
 
                                         _________________________________
 
                                   On
Original Proceeding for Writ of Mandamus
 
                                           _______________________________
 
Before QUINN, C.J., and CAMPBELL and
HANCOCK, JJ
            Pending before the
court is the application of Johnny Hinojos Luna, for
a writ of mandamus.  The petition is a
request for us to order the Honorable Ana Estevez, 251st District Court, to act
on his motion for “Nunc Pro Tunc,”
wherein he claimed that he did not receive jail time credit while awaiting
trial.   We dismiss the petition as moot.
            On June 14, 2010, we directed Judge
Estevez to respond to relator’s petition for
mandamus.  On June 18, 2010, Judge
Estevez filed her response which included an “Order Granting Jail Time Credit Nunc Pro Tunc,” wherein she
granted relator’s motion and allotted him the
requested jail time credit.[1]   
            Accordingly, we do not reach the
merits of the issues raised, and the petition for writ of mandamus is dismissed
as moot.  See In re Duncan, 62 S.W.3d 333, 334 (Tex. App.–Houston [1st Dist.]
2001, orig. proceeding).
 
                                                                                    Brian
Quinn
                                                                                    Chief
Justice
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 




[1]A copy of the trial court’s order is
attached to this opinion.